ORDER
PER CURIAM.
Defendant David L. Skaggs appeals from the judgment entered following his convictions for second degree assault and armed criminal action, in violation of sections 565.060 and 571.015, RSMo 1994, respectively. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30 .25(b).